Citation Nr: 1002482	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for limb girdle muscular 
dystrophy.


REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
March 1972.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
February 2009.  This matter was originally on appeal from an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The Veteran's limb girdle muscular dystrophy is a congenital 
disease, it existed prior to service, and it did not progress 
beyond its natural rate during service.


CONCLUSION OF LAW

Limb girdle muscular dystrophy preexisted service and was not 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 4.9 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2005 and March 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  A medical expert opinion 
was also obtained in November 2008 which addressed whether 
the Veteran's limb girdle muscular dystrophy increased in 
severity during his active duty service in conjunction with a 
review of the claims file.  The November 2008 expert medical 
opinion is adequate; and thus, the medical evidence of record 
is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

The Veteran seeks service connection for limb girdle muscular 
dystrophy.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Initially the Board notes that in the Joint Motion for 
Partial Remand dated in July 2009, the parties agreed that 
the Board did not discuss the Veteran's condition in terms of 
a disease or defect, that it was not clear from the Board 
decision whether the Board found preexistence based on the 
nature of the disorder or the finding on the service entrance 
examination report, and that the Board did not adequately 
discuss the nature of the Veteran's reported congenital 
disorder as well as the applicability of the presumption of 
soundness to the Veteran's case.  

The Board first addresses more clearly whether the Veteran's 
limb girdle muscular dystrophy is a congenital disease or a 
congenital defect.  Muscular dystrophy is defined as a group 
of genetic degenerative myopathies (disease of the muscle) 
characterized by weakness and atrophy of muscle without 
involvement of the nervous system.  Limb-girdle muscular 
dystrophy is defined as a slowly progressive form of muscular 
dystrophy affecting either sex and beginning usually in 
childhood, but sometimes in maturity or later; it is 
characterized by weakness and wasting in the pelvic girdle or 
shoulder girdle.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
520, 1094 (28th Ed. 1994).  Thus, based on Dorland's 
definition, the Board finds that the Veteran's limb girdle 
muscular dystrophy is a congenital disease.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1110.  Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness.  VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

VA's General Counsel has determined that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  Moreover, diseases of hereditary origin can be 
considered incurred, rather than aggravated, in service "if 
their symptomatology did not manifest itself until after 
entry on duty."  VAOPGCPREC 67-90 (July 18, 1990).

In this case, the Veteran's service treatment records 
indicate that on the clinical examination for entrance into 
service in December 1969, the Veteran's upper extremities 
were evaluated as abnormal.  The abnormality was noted to be 
that the Veteran couldn't hold his arms above his head 
without holding his hands together.  The examiner noted that 
there was no apparent loss of muscle strength or atrophy and 
assigned a U2 profile upon enlistment.  This assignment of 
"U" signifies upper extremities and the assignment of "2" 
signifies "some limitations."  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the Veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect that is 
below the level of medical fitness for retention in the 
military service).  See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991), for an explanation of the military 
medical profile system.

In a December 2005 letter, Dr. R.A.C. stated that he had 
reviewed a Report of Medical Examination dated December 18, 
1969 and that the examination at that time revealed 
"shoulders-cannot hold arms above head without holding hands 
together-no apparent loss of muscle strength or atrophy".  
Dr. R.A.C. also stated that the Veteran told him that at the 
time of the evaluation, he had lab work done that was 
abnormal but he did not have any of those results nor did he 
know what laboratory testing was abnormal.  Dr. R.A.C. stated 
that it was his opinion that the Veteran had clinical 
evidence of his limb girdle muscular dystrophy back in 1969 
when he underwent his physical examination on enlistment into 
the Navy.  

In an August 2006 letter, Dr. R.A.C. opined that there was no 
doubt that the Veteran was suffering from the early stages of 
muscular dystrophy at the time of his induction physical.

In a February 2007 letter, Dr. G.P., of the MDA Clinic, 
stated that after reviewing the Veteran's Navy records from 
December 1969, in which there was a mention of a difficulty 
with proximal arm weakness at that time, these clinical 
features would certainly be consistent with the Veteran's 
underlying muscular dystrophy disease.  Dr. G.P. also stated 
that it was his medical opinion that the Veteran's muscular 
dystrophy existed at that time.

As there are no qualified medical opinions to the contrary, 
the Board accepts the medical opinions of record as clear and 
unmistakable evidence that the Veteran's limb girdle muscular 
dystrophy is congenital and existed prior to service.  As 
discussed hereinafter there is also clear and unmistakable 
evidence that limb girdle muscular dystrophy was not 
aggravated during service.  Thus, entitlement to service-
connection should turn on the question of whether 
manifestations of the disease in service constitute 
"aggravation" of the condition.  VAOPGCPREC 82-90 (July 18, 
1990). Where an hereditary disease has manifested some 
symptoms prior to entry on duty, it may be found to have been 
aggravated during service if it progresses during service at 
a greater rate than normally expected according to accepted 
medical authority.  Id.  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The service treatment records are absent complaints or 
findings of any muscle weakness during the Veteran's time in 
service.  On the clinical examination in January 1970 and on 
the clinical examination for separation from service in March 
1972, the Veteran's upper and lower extremities were 
evaluated as normal.  

The Veteran's post-service medical records indicate that the 
Veteran was diagnosed in 1978 with limb girdle muscular 
dystrophy.  The record indicates that the Veteran was 
hospitalized for a few days in May 1978 with complaints of 
increasing weakness of his upper arms bilaterally over the 
previous three years and progressively worse over the 
previous year in particular.  

A March 1979 letter authored by Dr. R.A.C. indicates that 
there appeared to be a slight increase in proximal upper 
extremity weakness.  Dr. R.A.C. noted that the Veteran 
continued to work quite hard in a job which required him to 
do a tremendous amount of repetitive lifting using the upper 
extremities and opined that that type of work was 
contraindicated in view of the fact that it may have 
precipitated some of his deterioration.  

A July 1981 letter authored by Dr. R.A.C. indicates that the 
Veteran's muscular dystrophy had recently rapidly progressed, 
especially with respect to a sudden increase in weakness in 
the lower extremities.  

In March 1982, the Veteran underwent evaluation at the Mayo 
Clinic.  A March 1982 letter from Dr. D.W.M. of the Mayo 
Clinic stated that it was quite clear that the Veteran was 
suffering from a muscular dystrophy which might best be 
classified as a limb girdle type and he assumed that it was 
being inherited as a recessive.  Dr. D.W.M. stated that it 
would be his advice that the Veteran should continue working, 
that it was obvious that he did have some limitations, but 
that in his experience this particular form of dystrophy was 
very slow and most patients were able to compensate 
adequately for it for many, many years. 

In April 1983, the Veteran was having increased numbness in 
his hands.  In March 1984, the Veteran had had a small 
increase in his bilateral foot drop and complained of aches 
and pains after a full day's work.  

In January 1988, the Veteran underwent a neurological re-
examination.  It was noted that the Veteran continued to work 
at the packing house doing stock work and running machinery.  
The Veteran was having increasing lower back pain because of 
the amount of lifting that he had to do.  Upon examination, 
there was severe wasting of the biceps, triceps, and supra 
and infraspinatus.  He had moderate wasting of the anterior 
tibialis bilaterally and it was worse on the right with a 
moderate foot drop on the right and mild foot drop on the 
left.  

On a disability report completed by the Veteran in January 
1988, he noted that his condition first bothered him in April 
1978.  SSA records indicate that the Veteran was considered 
disabled for SSA purposes on January 25, 1988 with a primary 
diagnosis of muscular dystrophy and a secondary diagnosis of 
lumbosacral strain.  
  
In a June 1988 letter, Dr. R.A.C. stated that the Veteran's 
disorder had been progressive and that because of this, it 
was his feeling that the Veteran could no longer work.  Dr. 
R.A.C. noted that the Veteran's weakness had progressed to 
the point that he required the use of all accessory muscles 
to do any type of bending, walking, and lifting and this was 
continuing to cause him increasing problems with discomfort.  
Dr. R.A.C. noted that the condition was progressive and not 
reversible, that it would be affecting the Veteran for the 
rest of his life, and that there was no known treatment for 
the disorder.  

In a December 2005 letter, Dr. R.A.C. stated that the Veteran 
had had a continued progressive course of difficulties to the 
point that he was able to ambulate to some degree with the 
use of a cane but spent a significant amount of time in a 
wheelchair and that he had been unable to work for a number 
of years because of his disorder.  As noted above, Dr. R.A.C. 
stated that it was his opinion that the Veteran had clinical 
evidence of his limb girdle muscular dystrophy back in 1969 
when he underwent his physical examination on enlistment into 
the Navy.  Dr. R.A.C. noted that patients with this disorder 
early on can function but any type of strenuous activity 
including lifting, pushing, climbing, etc., could cause 
significant fatigue because of the accessory muscles needed 
to do these functions.  Dr. R.A.C. opined that the Veteran's 
work on a submarine, assuming that it required a fair amount 
of physical activity, would have undoubtedly caused him 
fatigue which, if unable to gain adequate rest in between 
these physical activities, would have caused significant 
problems with his overall functioning. 

In an August 2006 letter, Dr. R.A.C. opined that it was much 
more likely than not any type of physical activity that the 
Veteran was engaged in during his time in service would have 
aggravated his condition.

In a March 2007 Medical Evaluation Report, Dr. C.N.B., opined 
that the Veteran's dystrophy worsened during service 
according to the Veteran's February 2007 lay statement.  Dr. 
C.N.B. also stated that it was his opinion that the Veteran's 
worsening upper limb function during service and following 
service represented an aggravation of his limb girdle 
dystrophy and that had he not been in service that his 
disease would have been less severe for the following 
reasons:  (1) he entered service with inability to raise his 
arms, (2) he had progressive worsening of his arm function in 
service, (3) the extensive use of his arms in service likely 
lead to irreversible damage to his joint ligaments and joint 
surfaces because once these areas are damaged incomplete 
healing occurs, thus the Veteran would have likely avoided 
his rapid decline in function had he not had his service time 
physical experiences, (4) the opinion of Dr. R.A.C. supports 
this opinion, (5) the Veteran's lay statements are consistent 
with this opinion, (6) this opinion is supported by Dr. 
G.P.'s opinion that the Veteran's muscular dystrophy existed 
in 1969.  

Dr. C.N.B. summarized that the Veteran had his dystrophy 
during service time and that he had significant physical 
exertion of his arms during service, that the medical 
opinions contained in the file all support the concept that 
the Veteran's dystrophy was likely made worse during service 
time due to the over use syndrome, that none of the opinions 
stated that his disease was made better by the physical 
activity during service or that his service experiences were 
protective of further damage, and that his lay statements all 
state that his arm function worsened during service time.  
Dr. C.N.B. concluded that it was his opinion that the 
Veteran's dystrophy was likely aggravated during service due 
to his excessive physical activity as documented by his 
worsening limb function during service and the attached 
medical opinions.

In October 2008, the Board requested a medical expert opinion 
as to whether the Veteran's muscular dystrophy was aggravated 
by the Veteran's military service and if so, if the worsening 
was beyond the natural progress of the disease.  Dr. M.J.L. 
rendered the opinion that the documentation in the Veteran's 
claims file documented no unexpected progression during his 
service years.  Dr. M.J.L. noted that at the Veteran's 
discharge physical, no problems were noted which suggested 
that a dramatic worsening occurred during the Veteran's 
military career.  She also noted that this was not surprising 
given that the natural history of limb-girdle muscular 
dystrophy was usually of slow progression.  Dr. M.J.L. noted 
that the claims file documents fairly typical progression 
over more than 30 years after service.  The Veteran initially 
was only affected in his upper shoulder girdle area; later, 
it progressed to his hip area; and he ultimately developed 
foot drop and required ankle foot orthoses and most recently 
a wheelchair.  Dr. M.J.L. stated that it was her opinion that 
the evidence does not show that the Veteran's muscular 
dystrophy was aggravated by his military service beyond what 
would be expected for the natural progress of limb-girdle 
muscular dystrophy.

In a November 2005 written statement, the Veteran noted that 
in 1970 he had tingling and numbness in his legs and arms 
while climbing on ladders in submarine and that during his 
interior communications school, his hands would ache with 
numbness going up his arms when writing.  The Veteran also 
noted that he had aches and fatigue in his arms, shoulders 
and legs during his time in the navy but just passed it off 
as being tired due to the extreme rigors of submarine 
service.

In addition, in a February 2007 statement, the Veteran noted 
that in the course of his daily duties, he would climb up and 
down ladders, work on equipment above his head (which was 
difficult to raise his arms), and go down in the battery 
wells to clean the main storage batteries on his hands and 
knees.  The Veteran stated that when his arms would ache and 
go numb there was no one to complain to because they did not 
have a corpsman or a medical department.  He was in the 
seaman gang and electrical gang and stood look out and helm 
watches as well as working on electrical equipment.  He also 
stated that he was the battle station bow planesman so that 
if they were at battle station for eight or ten hours, he 
kept the boat on the depth called out by the diving officer.  
The Veteran stated that he never had more than four to six 
hours of sleep a day for the one to three weeks he would be 
out to sea.  He stated that he ate a minimum amount of food 
to keep from throwing up.  The Veteran noted that it was 
always cold in the winter and hot in the summer.  His arms 
would especially go numb in the winter.  He also noted that 
when in shore, he carried on supplies by hand and repaired 
equipment.  He was responsible for filling the 16 battery 
water tanks with distilled water by pulling a hose through 
the boat to the tanks.  The constant wave action made him 
exhausted.  He slept above a torpedo which was difficult for 
him to climb above.  The Veteran also stated that in the 
second or third week of boot camp, the problem of lifting his 
arms became increasingly difficult and his company commander 
decided to put him in the color guard to complete boot camp 
without physical training.

Further, in a December 2008, statement, the veteran notes 
that "Falling from a ladder while onboard the submarine in 
1971 clearly shows my overall function being impacting, 
including upper arm weakness."  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran's statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Veteran is competent to give evidence about what he 
experienced in service such as the symptoms reported in his 
November 2005 statement.   See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.  

In this case, the Veteran's assertions of symptoms of limb 
girdle muscular dystrophy during service of tingling and 
numbness in his legs and arms while climbing on ladders in 
submarine, aching hands and numbness going up his arms when 
writing, and aching and fatigued arms, shoulders, and legs is 
contradicted by other evidence of record.  With respect to 
the veteran's assertions that falling from a ladder in 1971 
clearly shows that his overall functioning was impacted, 
including upper arm weakness, the Board acknowledges that the 
Veteran presented in June 1971 for treatment for a 3-inch 
laceration sustained while coming down a ladder.  The veteran 
also presented in Jul 1971 for suture removal.  However, 
there is no documentation with respect to any limitation of 
arm or leg functioning.  

As noted above, the relevant service treatment records on 
file are absent any complaints or findings of muscle aches, 
numbing, or weakness during the Veteran's time in the Navy.  
On the Report of Medical History completed in conjunction 
with a January 1970 physical examination, the Veteran 
specifically denied every having neuritis or any complaint 
that might have a muscular origin.  The Board emphasizes that 
the Veteran served slight over two years without any 
documented contemporaneous complaints or treatment for 
weakness, numbness, or pain in his upper or lower extremities 
and he affirmatively reported no relevant complaints.  

In addition, a disability report completed and signed by the 
Veteran on January 28, 1988 stated that his condition first 
bothered him in April 1978.  This document was signed under a 
statement which reads, "Knowing that anyone making a false 
statement or representation of a material fact for use in 
determining a right to payment under the Social Security Act 
commits a crime punishable under Federal Law, I certify that 
the above statements are true."

Further, the Veteran complained during a May 1978 
hospitalization of increasing weakness of his upper arms 
bilaterally over the prior three years and progressively 
worse over the prior year in particular.  As noted above, the 
Veteran was discharged from service in March 1972, and in May 
1978, he reported increasing weakness in his upper arms from 
sometime in 1975.  The Board notes that lay statements made 
when medical treatment was being rendered may be afforded 
greater probative value as these records were generated with 
a view towards ascertaining the Veteran's then-state of 
physical fitness, and as such, they are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  

The Board notes that at no time prior to the date the Veteran 
filed his claim for compensation in May 2005 did he assert 
that he experienced any symptoms of his limb girdle muscular 
dystrophy during his time on active duty.  The Board finds 
that self-interest is a factor that may be taken into 
consideration when determining credibility as to the 
Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

As the record includes internal inconsistencies with respect 
to the timing of when the Veteran's muscular dystrophy 
symptoms first "bothered him" coupled with the lack of any 
contemporaneous medical records showing complaint of any 
upper or lower extremity problems during service, the Board 
finds that the Veteran's statements that he suffered from 
symptoms of his limb girdle muscular dystrophy during service 
are not credible.   

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran's 
muscular dystrophy was aggravated beyond the natural 
progression of the disease in service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

The Board notes that the opinion of Dr. G.P. only addresses 
the issue of whether the Veteran's muscular dystrophy was 
present at the time of his entrance physical.  It does not 
address the issue of whether the pre-existing muscular 
dystrophy was aggravated by the Veteran's military service.  
Thus, this opinion is not probative of the current issue at 
hand.

With respect to the remaining medical opinions of record, 
there are legitimate reasons for accepting the unfavorable 
medical opinion of Dr. M.J.L. over the opinions of Dr. R.A.C. 
and Dr. C.N.B.  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  They have held, for example, that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In addition, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.
   
As noted above, Dr. R.A.C. opined that the Veteran's work on 
a submarine would have undoubtedly caused him fatigue which, 
if unable to gain adequate rest in between these physical 
activities, would have caused significant problems with his 
overall functioning and that it was much more likely than not 
any type of physical activity that the Veteran was engaged in 
during his time in service would have aggravated his 
condition.

Dr. C.N.B. opined that the Veteran's dystrophy worsened 
during service according to his February 2007 lay statement.  
However, as noted above, the Board finds that the Veteran's 
February 2007 statement is not credible.  As the Board has 
found that the Veteran's February 2007 statement is not 
credible, the Board also finds that an independent medical 
opinion based in no small part on the Veteran's February 2007 
lay statement, is not probative.  Reonal, 5 Vet. App. at 461.          

Both Dr. R.A.C.'s and Dr. C.N.B.'s opinions, unfortunately, 
fail to address the relevant service treatment records on 
file which document the normal evaluation for the Veteran's 
upper and lower extremity strength at separation as well as a 
gap of more than three years for complaint of any muscle 
weakness and a gap of more than five years for treatment, as 
well as the veteran's contemporaneous report of no problems 
prior to 1975.

In comparison, all of these factors were considered by the VA 
medical expert.  She reviewed the entire claims file, 
provided an opinion based on the medical evidence of record, 
and supplied a detailed rationale outlining the medical 
evidence that the Veteran's muscular dystrophy did not 
progress at an abnormally high rate during service.  Thus, 
the 2008 VA medical opinion has been accorded very large 
probative weight.

The Board finds it contradictory that in a March 1979 letter, 
after the Veteran demonstrated a slight increase in proximal 
upper extremity weakness, Dr. R.A.C. noted that the Veteran 
continued to work quite hard in a job which required him to 
do a tremendous amount of repetitive lifting using the upper 
extremities and opined that that type of work was 
contraindicated in view of the fact that it may have 
precipitated some of his deterioration.  Yet, without the 
benefit of any clinical findings during service, Dr. R.A.C. 
found that it was much more likely than not that any type of 
physical activity that the Veteran was engaged it during his 
time in service would have aggravated his condition, 
especially in light of Dr. D.W.M.'s advice that the Veteran 
should continue working and that most patients were able to 
compensate adequately for it for many, many years.  Further, 
Dr. R.A.C. does not provide any rationale for his opinions in 
light of the veteran's contemporaneous report, in 1978, that 
he first experienced problems in 1975.  Therefore, Dr. 
R.A.C.'s opinions will be accorded very small probative 
weight.

The Board also finds Dr. C.N.B.'s rationale for his opinion 
that had the Veteran not been in service, that his disease 
would have been less severe is inadequate.  As noted above, 
Dr. C.N.B. based his opinion on the following reasons:  (1) 
The Veteran entered service with inability to raise his arms, 
(2) he had progressive worsening of his arm function in 
service, (3) the extensive use of his arms in service likely 
lead to irreversible damage to his joint ligaments and joint 
surfaces because one these areas are damaged incomplete 
healing occurs, thus the Veteran would have likely avoided 
his rapid decline in function had he not had his service time 
physical experiences, (4) the opinion of Dr. R.A.C. supports 
this opinion, (5) the Veteran's lay statements are consistent 
with this opinion, (6) this opinion is supported by Dr. 
G.P.'s opinion that the Veteran's muscular dystrophy existed 
in 1969.  The Board notes that a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  This is the case with 
Dr. C.N.B.'s opinion.  It is not based on clinical evidence 
of any worsening in service, the veteran's current report has 
been found to be not credible as to symptoms during service, 
and contemporaneous treatment records indicate that the 
veteran reported no problem until 1975.  Thus, Dr. C.N.B.'s 
opinion is of no probative weight. 

The Board finds that the Veteran's limb girdle muscular 
dystrophy is a congenital disease and that there is clear and 
unmistakable evidence that limb girdle muscular dystrophy 
preexisted the Veteran's military service.  Further, based 
upon the above analysis and probative weights assigned, the 
Board finds that there is clear and unmistakable evidence 
that the Veteran's limb girdle muscular dystrophy did not 
undergo aggravation beyond that which would normally be 
expected according to accepted medical authority during 
service.  Accordingly, since clear and unmistakable evidence 
shows that limb girdle muscular dystrophy preexisted service 
and was not aggravated therein, the preponderance of the 
evidence is against the claim and service connection for said 
disability is denied.




ORDER

Entitlement to service connection for limb girdle muscular 
dystrophy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


